Title: From Thomas Jefferson to William Hylton, [5 June 1801]
From: Jefferson, Thomas
To: Hylton, William


               
                  Sir
                  Washington [5 June 1801]
               
               I have duly recieved your favors of Mar. 27. & June 1. the former had come during my absence and when I returned, which was a month after it’s date, I presumed you had already proceeded on your voyage. I thank you for it’s kind congratulations on my appointment to the first Executive office, and am sensible how much my powers are overrated. I have two important objects before me, to reduce the government to republican principles & practices; & to heal the wounds of party. the first can be accomplished with the aid of that tide in the public spirit which now prevails. the second may be effected so far as regards the mass of citizens, whose intentions have been always pure. their leaders are a hospital of incurables, & as such entitled to be protected & taken care of as other insane persons are. nothing certainly shall be spared on my part to effect these objects.—among the privations imposed on me by the relation in which I stand with the public is the liberty of writing letters of introduction or recommendation. the difficulty of separating private from public respect, and the impropriety of committing the latter, will, I am persuaded with you, apologize for my restraining myself from this gratification. Wishing you a pleasant voyage & safe return, I tender you assurances of my consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            